Citation Nr: 0324636	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  03-16 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for tinnitus.  

3.	Entitlement to service connection for vertigo.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from August 1965 to July 1968.  
He is a recipient of the Purple Heart and the Combat 
Infantryman Badge.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the veteran's claims of entitlement 
to service connection for bilateral hearing loss, tinnitus, 
and vertigo.  The veteran filed a timely notice of 
disagreement and the RO provided a statement of the case 
(SOC).  In June 2003 the veteran perfected his appeal, and 
the issues were subsequently properly certified to the Board.  

REMAND

In general, applicable statutes and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2002).  
"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the Court of Appeals for the Federal Circuit, 
which has stated, "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The fact that a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In the present case, the veteran contends that his current 
bilateral hearing loss, tinnitus, and vertigo are a result of 
incidents and events in service.  

As noted in the introductory section above, the veteran was 
awarded the Purple Heart and Combat Infantryman Badge.  
Service medical records indicate complaints of "running 
ears" at induction and separation.  However, the veteran was 
not diagnosed with or treated for hearing loss, tinnitus, or 
vertigo in service.  

The veteran was afforded a VA examination in September 1968, 
which was negative for any hearing loss or discharge.  His 
canals were intact and his drums were patent.  

Outpatient treatment records from the Lakeside Medical Center 
indicate that the veteran reported feeling that his ears were 
plugged.  He was diagnosed with vertigo beginning in November 
1999.  In December 1999, the veteran was diagnosed with and 
treated for an ear infection.  

VA outpatient treatment records indicate bilateral 
sensorineural hearing loss.  The examiner in December 2002 
noted that the veteran had noise exposure in service, 
including from small arms and artillery.  

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

When the Board determines that the record before it is 
inadequate to base a decision upon, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

The veteran complained of running ears at induction and 
separation.  Additionally, as evidenced by his Purple Heart 
and Combat Infantryman Badge, the veteran served in combat 
and has subsequently reported noise exposure consistent with 
such service.  Therefore, a remand is in order to afford the 
veteran an opportunity to present for VA audiologic 
examination to determine the etiology of his current hearing 
loss, tinnitus, and vertigo.  

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, therefore, it is incumbent upon the veteran to 
cooperate in any way that will facilitate the RO's efforts in 
developing this claim, to include providing information as to 
current medical treatment, and reporting for an examination 
as described below.  The veteran is hereby referred to 38 
C.F.R. §§ 3.158, 3.655, under which his failure to cooperate 
could result in adverse action on his claim.  

In view of the foregoing, the matter on appeal is remanded 
for the following action:

1.  The veteran should be afforded a VA audiologic 
examination to determine whether he currently has 
bilateral hearing loss, tinnitus, and/or vertigo 
and, if so, the degree of disability attributable 
thereto, to include audiometric results.  The 
examiner should render an opinion, based upon the 
documented history and the current findings, as to 
whether any diagnosed disorder is at least as 
likely as not (i.e., at least a 50-50 probability) 
to have been caused by any incident or event of 
active military service, including but not limited 
to acoustic trauma, or whether a relationship to 
service is unlikely (i.e., less than a 50-50 
probability).  Additionally, the examiner should 
indicate whether the veteran had a hearing 
disorder prior to service and, if so, whether such 
was at least as likely as not aggravated (i.e., 
made permanently worse) by service.  The claims 
folder must be made available to the examiner for 
review before the examination, and review of the 
pertinent records should be cited in the 
examination report.

2.  After the development requested above has been 
completed to the extent possible, the RO should 
review the record to ensure that it is adequate 
for appellate review.  After any indicated 
corrective action has been completed, the RO 
should again review the record and re-adjudicate 
the veteran's claim.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a supplemental 
statement of the case which contains notice of all 
relevant actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



